Detailed Office Action
	The communication dated 8/26/2021 has been entered and fully considered.
	Claims 2-21 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,763,473 in view of U.S. 2013/0152953 MUA et al., hereinafter MUA.
The patent claims a pouch with polymeric material and a colorant configured to reduce hydraulic permittivity.  It fails to disclose a microcrystalline cellulose (MCC) inside the pouch as a filler.  MUA discloses that MCC can be used as a filler with a tobacco extract instead of tobacco in the pouch [0070].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known filler of MUA for the filler of the patent claims.  The person of ordinary skill in the art would expect both filler types to provide a tobacco chewing experience to the user.




Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,039,309 in view of U.S. 2013/0152953 MUA et al., hereinafter MUA.
The patent claims a pouch with polymeric material and a colorant configured to reduce hydraulic permittivity.  It fails to disclose a microcrystalline cellulose (MCC) inside the pouch as a filler.  MUA discloses that MCC can be used as a filler with a tobacco extract instead of tobacco in the pouch [0070].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known filler of MUA for the filler of the patent claims.  The person of ordinary skill in the art would expect both filler types to provide a tobacco chewing experience to the user.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,258,076 in view of U.S. 2013/0152953 MUA et al., hereinafter MUA.
The patent claims a pouch with polymeric material and a colorant configured to reduce hydraulic permittivity.  It fails to disclose a microcrystalline cellulose (MCC) inside the pouch as a filler.  MUA discloses that MCC can be used as a filler with a tobacco extract instead of tobacco in the pouch [0070].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known filler of MUA for the filler of the patent claims.  The person of ordinary skill in the art would expect both filler types to provide a tobacco chewing experience to the user.

Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,463,070 in view of U.S. 2013/0152953 MUA et al., hereinafter MUA.
The patent claims a pouch with polymeric material and a colorant configured to reduce hydraulic permittivity.  It fails to disclose a microcrystalline cellulose (MCC) inside the pouch as a filler.  MUA discloses that MCC can be used as a filler with a tobacco extract instead of tobacco in the pouch [0070].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known filler of MUA for the filler of the patent claims.  The person of ordinary skill in the art would expect both filler types to provide a tobacco chewing experience to the user.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,588,339 in view of U.S. 2013/0152953 MUA et al., hereinafter MUA.
The patent claims a pouch with polymeric material and a colorant configured to reduce hydraulic permittivity.  It fails to disclose a microcrystalline cellulose (MCC) inside the pouch as a filler.  MUA discloses that MCC can be used as a filler with a tobacco extract instead of tobacco in the pouch [0070].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known filler of MUA for the filler of the patent claims.  The person of ordinary skill in the art would expect both filler types to provide a tobacco chewing experience to the user.


Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,905,151 in view of U.S. 2013/0152953 MUA et al., hereinafter MUA.
The patent claims a pouch with polymeric material and a colorant configured to reduce hydraulic permittivity.  It fails to disclose a microcrystalline cellulose (MCC) inside the pouch as a filler.  MUA discloses that MCC can be used as a filler with a tobacco extract instead of tobacco in the pouch [0070].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known filler of MUA for the filler of the patent claims.  The person of ordinary skill in the art would expect both filler types to provide a tobacco chewing experience to the user.

Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,000,060 in view of U.S. 2013/0152953 MUA et al., hereinafter MUA.
	The patent claims a pouch with polymeric material and a colorant configured to reduce hydraulic permittivity.  It fails to disclose a microcrystalline cellulose (MCC) inside the pouch as a filler.  MUA discloses that MCC can be used as a filler with a tobacco extract instead of tobacco in the pouch [0070].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known filler of MUA for the filler of the patent claims.  The person of ordinary skill in the art would expect both filler types to provide a tobacco chewing experience to the user.


Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,103,002 in view of U.S. 2013/0152953 MUA et al., hereinafter MUA.
The patent claims a pouch with polymeric material and a colorant configured to reduce hydraulic permittivity.  It fails to disclose a microcrystalline cellulose (MCC) inside the pouch as a filler.  MUA discloses that MCC can be used as a filler with a tobacco extract instead of tobacco in the pouch [0070].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known filler of MUA for the filler of the patent claims.  The person of ordinary skill in the art would expect both filler types to provide a tobacco chewing experience to the user.

Claim 2-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-21 of copending Application No. 17/099,829 in view of U.S. 2013/0152953 MUA et al., hereinafter MUA.
The patent application claims a pouch with polymeric material and a colorant configured to reduce hydraulic permittivity.  It fails to disclose a microcrystalline cellulose (MCC) inside the pouch as a filler.  MUA discloses that MCC can be used as a filler with a tobacco extract instead of tobacco in the pouch [0070].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known filler of MUA for the filler of the patent claims.  The person of ordinary skill in the art would expect both filler types to provide a tobacco chewing experience to the user.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748